      Case 1:20-cv-03496-LMM-JSA Document 17 Filed 01/28/21 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 KANDICE GREEN,                               )
                                              )
                     Plaintiff,               )
                                              )
       -v-                                    )   CIVIL ACTION NO.:
                                              )   1:20-CV-3496-LMM-JSA
 GENERAL REVENUE                              )
 CORPORATION,                                 )
                                              )
                     Defendant.               )

  JOINT MOTION FOR EXTENSION OF TIME FOR DEFENDANT TO
                 RESPOND TO COMPLAINT

      NOW COME the Plaintiff, KANDICE GREEN, and Defendant, GENERAL

REVENUE CORPORATION, who together move this Court under Fed. R. Civ. P.

6(b)(1)(A) for a 21-day extension of the current deadline for the Defendant to file a

response to Plaintiff’s Complaint. Counsel for both parties have agreed to this

request.

      In its Order dated December 28, 2020 (Doc. # 14), the Court set January 29,

2021 as the Defendant’s deadline to respond to the Complaint. Since that time, the

parties have engaged in productive settlement discussions and are hoping they can

finalize a settlement in the time period of the requested extension. Plaintiff’s counsel

has also advised Defendant’s counsel that there is difficulty in communication with
      Case 1:20-cv-03496-LMM-JSA Document 17 Filed 01/28/21 Page 2 of 4




Plaintiff and that due to the breakdown in communication, Plaintiff may be

constrained to move to withdraw from representing the Plaintiff. Regardless, the

parties continue to discuss settlement and jointly request Defendant’s deadline to file

a response to the Complaint be extended by 21 days, until February 19, 2021. The

extension is not requested for the purpose of any delay; instead, the parties agree that

the extension is sought with the goal of reaching an amicable resolution of the case.

No party will be prejudiced by granting the relief sought herein.

Respectfully submitted,

Dated: January 28, 2021.

/s/ Daniel M. Brennan (per email             /s/ Nathan J. Allen
consent)                                     Nathan J. Allen
Daniel M. Brennan                            Georgia Bar No. 141304
Georgia Bar No. 271142                       OGLETREE, DEAKINS, NASH,
CREDIT REPAIR LAWYERS OF                     SMOAK & STEWART, P.C.
AMERICA                                      One Ninety One Peachtree Tower
22142 West Nine Mile Road                    191 Peachtree St. NE, Suite 4800
Southfield, MI 48033                         Atlanta, GA 30303
Telephone: (248) 353-2882                    Telephone: (404) 881-1300
Facsimile: (248) 353-4840                    Facsimile: (404) 870-1732
Email – daniel@crlam.com                     Email - Nathan.Allen@ogletree.com
Attorney for Plaintiff                       Counsel for Defendant
                                             General Revenue Corporation




                                          -2-
     Case 1:20-cv-03496-LMM-JSA Document 17 Filed 01/28/21 Page 3 of 4




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

KANDICE GREEN,                            )
                                          )
                   Plaintiff,             )
                                          )
      -v-                                 )     CIVIL ACTION NO.:
                                          )     1:20-CV-3496-LMM-JSA
GENERAL REVENUE                           )
CORPORATION,                              )
                                          )
                   Defendant.             )

            LOCAL RULE 7.1 CERTIFICATE OF COMPLIANCE

      I certify that the foregoing document filed with the Clerk of Court has been

prepared in 14-point Times New Roman font in accordance with Local Rule 5.1(C).

                                              /s/ Nathan J. Allen
                                              Nathan J. Allen
     Case 1:20-cv-03496-LMM-JSA Document 17 Filed 01/28/21 Page 4 of 4




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

KANDICE GREEN,                             )
                                           )
                    Plaintiff,             )
                                           )
       -v-                                 )      CIVIL ACTION NO.:
                                           )      1:20-CV-3496-LMM-JSA
GENERAL REVENUE                            )
CORPORATION,                               )
                                           )
                    Defendant.             )

                         CERTIFICATE OF SERVICE

      I certify that on January 28, 2021, I filed the foregoing Joint Motion for

Extension of Time with the Clerk of Court using the CM/ECF system, which will

send notice of the following counsel of record:

                     Daniel Michel Brennan
                     Credit Repair Lawyers of America
                     22142 West Nine Mile Road
                     Southfield, MI 48033
                     248-353-2882
                     daniel@crlam.com

                                               /s/ Nathan J. Allen
                                               Nathan J. Allen
